Title: To James Madison from William Lee, 15 September 1815
From: Lee, William
To: Madison, James


                    
                        Sir,
                        Bordeaux Sept. 15. 1815
                    
                    I have shipped for you on board the Schooner Manlius Capt. Young one barrel of Vinegar and one box of Sweet oil both of the first quality. Wines & Brandy are at a price never known in this country such brandy as I sent you last year which cost only 200 fr. is now at 600 fs the pipe & such wine as I sent you by the Blooming Rose is at 6 fr. the bottle. I am sure both articles can be had much cheaper in the UStates from the quantities shipped here for our ports before the rise took place. With the highest veneration I have the honor to be very respectfully your very humble servant
                    
                        
                            Wm Lee
                        
                    
                